Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-16 Filed: 03/02/19 Page: 1 of 2 PAGEID #:
                                    19810




                    EXHIBIT N
                                Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-16 Filed: 03/02/19 Page: 2 of 2 PAGEID #:
                                                                    19811


                                                                                                 Election Results                                                                                              Voting Age Populations
                           10 Governor          I     10 Att. General        I       08 President         I     06 Att. General      I       06 Auditor        I     04 President
         District      Kasich    IStrickland    I   DeWine      I
                                                                Cordray      I   McCain    I   Obama      I   Mont.     I   Dann     I   Taylor   I  Sykes     I   Bush     I  Kerry     PVI   Wh ite   I   Hispanic   I   Black    I   Asian   I    Amlndian
10- Turner/Austria    54 .14%    L   42.13%     1   55.29')(,   L   39.0B')(,__l_ __5,3:13~__l__ 45.41%   1   54 .92%   I   45.09%   I   56.45%   I   43.55%   I   56.16%   I   43.39%   R+6   85.43%   I    1.65%     I   10.72%   I   1.73%    I    o.23%


County               Population % of District
Montgomery             390,613       54.17%
Greene                 161,573       22.41%
Fayette                 29,030       4.03%
Pickaway                55,698       7.72%
Fairfield               84,118       11.67%
Total                  721,032




                                                                                                                                                                                                                       Plaintiffs' Trial
                                                                                                                                                                                                                           Exhibit
                                                                                                                                                                                                                           P611
                                                                                                                                                                                                                   Case No. 1:18-cv-00357




                                                                                                                                                                                                                EXHIBIT




                                                                                                                                                                                                                                                REV _00000032
